Casey, J. (dissenting).
It is our view that the majority has imposed a new and cumbersome burden of proof on the People. Although the majority concedes that the prosecutor *595came forward with gender neutral explanations for having excused 14 male jurors, as required by Batson v Kentucky (476 US 79; see, People v Hernandez, 75 NY2d 350, 355-357, affd 500 US 352), the prosecutor must also, according to the majority, provide a gender neutral explanation for not excusing any female juror who might conceivably be viewed as having some of the same objectionable characteristics as one or more of the excused male jurors. Once the People met their burden of going forward with the proof of a gender neutral explanation, defendant bore the ultimate burden of persuasion as the person alleging the intentional discrimination (see, People v Hernandez, supra, at 355). It is significant that when defense counsel made a reference to unexcused female jurors who had indicated an association with defense counsel, the prosecutor stated that only one juror had an association with defense counsel, and explained that she elected not to excuse the juror despite the association with defense counsel because of other information which led the prosecutor to believe that the juror would be a strong member of the jury. Had defendant raised similar objections based upon the other purported inconsistencies relied upon by the majority, the prosecutor would have had the opportunity to explain them as well. The majority’s holding not only shifts the burden of persuasion to the People, it also puts the People in the tenuous position of having to anticipate those unexcused female jurors an appellate court might later view as similarly situated with one or more of the excused male jurors. In effect, the majority has adopted the analysis espoused by the dissent in People v Hernandez (supra, at 360-365).
Mercure, J., concurs. Ordered that the judgment is reversed, on the law, and matter remitted to the County Court of Washington County for a new trial.